Please, Sir, accept my most
sincere congratulations on your election as President of
the General Assembly at this session, as well as my
wishes for every success in the discharge of this complex
and responsible mission. We are thankful for the work of
your predecessor, Mr. Didier Opertti. We also greatly
appreciate the efforts of the Secretary-General, Mr. Kofi
Annan, to effectively and energetically lead our
Organization.
Belarus welcomes the enlargement of the United
Nations family of nations, which recently accepted three
new members: the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga.
The fifty-fourth session of the General Assembly is
being held at the doorway between centuries and
millennia. This fact alone urges us to take an in-depth
look at both the past and the present of the United
Nations and to think about its future. The expanding
global challenges, especially ethnic conflicts, deterioration
of the environment, transnational crime and terrorism can
be met only by concerted efforts of the United Nations.
Belarus will be actively contributing to the formation
of a new image of the United Nations as an organization
capable of tackling the challenges of the day. Our country
was among the Organization's founding members, who
bestowed upon the United Nations such high and noble
goals and principles. We are interested in their
consolidation and development.
This year the Organization experienced what was
probably one of the most serious tests in its entire history.
The United Nations was virtually marginalized during the
crisis around Yugoslavia. The decision to use military
force against a sovereign State was taken without the
authorization of the Security Council.
Although the settlement of the Kosovo crisis has
now been brought back under the auspices of the United
3


Nations, a recurrence of attempts to randomly use force
outside the Security Council mechanism cannot be
excluded. Consequently, the question as to whether the
Security Council should remain the only — I reiterate, the
only — international institution to authorize the use of force
for the maintenance of international peace and security as
yet remains unanswered.
The answer that is today given to this question will
determine developments in the twenty-first century. Will it
be the age of fairness and the rule of law, or will the world
be thrown back into the era when force was the only
argument? From a historical perspective, such a
development would return us to the beginning of this
century. Let us recall that the dawn of the twentieth century
saw nations divided into two categories: subjects and
objects of international law, with their fate totally
dependent upon their ability to defend themselves by
military force.
I believe that a totally different world order would
most adequately meet the interests of all members of the
international community. This is a world order in which all
countries are equal and are protected by international law
and the United Nations. The prerogative of the Security
Council to establish and maintain peace and security is a
key element of this system.
Naturally this places a special burden of responsibility
on the Security Council and its members. We view the
increase in both permanent and non-permanent members of
the Council on the basis of equitable geographical
distribution to be an important measure that would improve
the Council's effectiveness.
Guided by the intention to contribute further to
strengthening peace and security, Belarus has presented its
candidature for a non-permanent seat on the Security
Council for the period 2002-2003. The elections will be
held in 2001, during the fifty-sixth session of the General
Assembly.
As regards the responsibility of the United Nations for
the maintenance of peace and security, I would also like to
underline the need to make fuller use of the entire set of
measures envisaged in the Charter. Special emphasis should
be put on the prevention of conflicts by peaceful means,
which, if applied in a consistent and efficient manner,
would produce substantial results. This can be explicitly
illustrated by recent positive developments in the Middle
East peace process, which Belarus welcomes and supports.
I avail myself of this opportunity to reaffirm the readiness
of the Government of the Republic of Belarus to
contribute actively to the resolution of conflicts in post-
Soviet countries and, in particular, to host in our capital,
Minsk, the international conference on Nagorny
Karabakh.
More than half a century ago, sovereign States,
including Belarus, founded the United Nations to
“reaffirm faith in fundamental human rights, in the
dignity and worth of the human person”. To uphold its
legal and moral commitments the international community
cannot and must not remain inactive in the face of gross
and systematic violations of human rights. Genocide in
Rwanda, events in East Timor — these and similar
occurrences must lead to immediate and decisive action
on the part of the United Nations. But such action must
be taken in full compliance with the decisions of the
Security Council.
At the same time it is obvious that the sacred
principle of the protection of human rights, once
interpreted selectively, becomes meaningless.
Unfortunately, double standards in the interpretation of
the notion of human rights are still applied all too often
in international politics. It would be dangerously
misleading to assume that human rights can be protected
by means that ignore the principle of the sovereign
equality of States. Disregarding State interests in the
pursuit of individual values can cause unpredictable
consequences.
Globalization is creating a situation in which the
prosperity and even more the underdevelopment of certain
regions, or conflicts in them, directly affect the global
state of affairs. From this perspective, the developments
of the twenty-first century will be largely influenced by
processes taking shape in the enormous Eurasian region,
of which my country is an integral part.
Multi-ethnic and multi-confessional Belarus has,
thank God, avoided the religious and ethnic conflicts that
have been so characteristic of many post-Soviet countries.
Duly organized governmental management and law
enforcement systems have allowed us to ensure an
adequate level of security for our society and people.
Situated on the crossroads between the east and the west,
the north and the south of the continent, Belarus will be
further contributing to international cooperation in
combating transborder crime, terrorism and illicit drug
trafficking.
4


A few days ago Belarus became party to the
International Convention for the Suppression of Terrorist
Bombings. We also support the idea of holding a United
Nations conference or a special session of the General
Assembly on the suppression of terrorism.
Belarus is ready to cooperate most actively with all
members of the international community to address these
and other global and regional challenges. Openness to
mutually beneficial cooperation is probably one of the main
features of Belarus' foreign policy, which sincerely seeks to
establish a network of good neighbourly relations
embracing our country.
Although consistent in its principled position on the
enlargement of the North Atlantic Treaty Organization
(NATO), Belarus demonstrates good will and acts
constructively to prevent the re-emergence of new dividing
lines in Europe. In this context, we support the idea of
adopting, at the Organization for Security and Cooperation
in Europe (OSCE) summit in Istanbul, the charter for
European security, which is to become a code of behaviour
for all of Europe.
Historically and geographically belonging to European
civilization, Belarus is seeking to become a full fledged
member of integration processes on the continent. The
rapprochement between Belarus and Russia is in line with
processes of global development. The consolidation of
efforts by Belarus and Russia, enjoying wide public support
in both countries, allows us to more effectively solve
problems faced by the two States and two peoples.
Belarus has become a full fledged member of the
Non-Aligned Movement (NAM). We share the values and
philosophy of the Movement and the provisions of the
NAM Plan of Action that are consonant with the United
Nations principles and objectives, as well as with the global
challenges of establishing a multipolar world order.
Regrettably, the world is entering the new century
with the burden of arms so powerful they can extinguish all
life on the planet. For this reason, disarmament, especially
in the nuclear sphere, remains among the main priorities of
the United Nations. A few years ago, Belarus made an
historic choice by relinquishing the possession of nuclear
arms inherited from the former Soviet Union. Now, we
urge all countries which have not yet become parties to the
Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
to join those that have made the establishment of a nuclear-
weapon-free world their utmost priority. We also stand for
an early agreement on the prohibition of the production of
fissile materials.
In conditions in which the nuclear Powers are still
not ready fully to relinquish the possession of such arms,
there is a pressing need to withdraw them from as much
of the world as possible, especially from heavily
populated regions. Proceeding from this, we once again
call on countries of our region to review their attitudes
towards the initiative put forward by President
Lukashenka of Belarus on the establishment of a nuclear-
weapon-free space in Central and Eastern Europe, as
reflected in the relevant resolutions of the United Nations
General Assembly. The assumption by countries of our
region of binding legal commitments not to deploy
nuclear weapons on their territory would be of paramount
importance to the security of the European family of
nations. I believe that, sooner or later, all our neighbours
will arrive at this obvious conclusion. Since time is of the
essence, we propose to begin consultations immediately
with all interested parties to exchange ideas and bridge
positions on this problem.
Other types of weapons of mass destruction are by
no means less dangerous. We welcome the appeal voiced
from this high rostrum to protect our children from the
scourge of nuclear, chemical and biological warfare. We
believe that the international community would be taking
the right step if it were to establish a preventive
mechanism to take timely and coordinated measures to
control the development and production of new types of
weapons of mass destruction.
Proceeding from this, the Belarus delegation at this
session will initiate a draft resolution on the prohibition
of the development and manufacture of new types of
weapons of mass destruction and new systems of such
weapons. Likewise, we support the proposal to adopt a
resolution on the consolidation of and respect for the
Anti-Ballistic Missile Treaty.
As was rightly observed in this Hall, the strength
and effectiveness of the United Nations depend on the
sustainable development of its Member States. Having
achieved independence, Belarus has chosen its own model
of economic development which adequately reflects its
national conditions and capacity. This is a model socially
oriented market economy. Our objective is not simply the
implementation of reforms for their own sake, but the
achievement of a more effective economy. In recent
years, we have been maintaining a positive dynamic of
gross domestic product growth that, in 1998, was up by
5


8 per cent. Belarus is a self-reliant country. Our outstanding
debt is only $133 per capita.
An open economy, Belarus exports more than half of
its gross domestic product and is taking energetic measures
to find an appropriate place in the international division of
labour. Our country has all the necessary prerequisites for
that, including extensive technical and scientific potential
and human resources. Economic performance is essential
for safeguarding social stability. The development of
democratic institutions is an integral part of sustainable
development. Mindful of that, the Government of Belarus
has initiated a broad dialogue between all political forces in
the country in an effort to jointly analyze avenues for the
further political development of Belarus at the beginning of
the twenty-first century. The parliamentary elections in
2000 and the presidential elections in 2001 should play an
important role in this process. The Government of Belarus
will make every effort to conduct these elections
democratically and freely.
Among the important global challenges facing the
United Nations is the protection of the environment and the
alleviation of the negative consequences of natural disasters
and technological catastrophes. For more than 13 years
now, this has been a matter of survival for the Belarusian
nation. The elimination of the consequences of the
Chernobyl disaster accounts for almost 20 per cent of our
annual budget spending. I take this opportunity to express
most sincere gratitude to all the States and international
intergovernmental and non-governmental organizations
which throughout these years have never been dispassionate
about the tragedy of the Belarusian people. Positively
assessing the efforts of the United Nations, Belarus today
calls upon the international community to continue
cooperation and strengthen the United Nations role in this
direction. Together with the Russian Federation and
Ukraine, Belarus will present a draft resolution on this issue
at the current session. We are hopeful that the United
Nations Member States will render their valuable support.
The current session of the General Assembly is an
important stage in preparing for the Millennium Assembly
that should take practical decisions worthy of this forum.
The Republic of Belarus has proposed as a subject for
discussion at the 2000 Assembly the issue of the United
Nations role in the furtherance of peace and human
sustainable development in conditions of globalization.
Aware of the historic importance of this event, Belarus will
actively contribute to the success of the Millennium
Assembly and Summit and reaffirms its commitment to the
goals and principles of the United Nations Charter.









